DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 04/04/2022 from which Claims 5-7 and 9, are pending of which claim 5 was amended.  Claims 1-4 and 8 are cancelled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 04/04/2022.  
Claim Rejections - 35 USC § 112(b)
Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 5-7 and 9, Claim 5 recites “. . . wherein the coating film contains a polyester resin or an acrylic resin as a binder resin, an inorganic particle and/or an organic particle . . . an average particle diameter of the inorganic particle and the organic particle is 4 to 80 µm . . .”  This recitation is unclear and vague and therefore indefinite whether with the average particle diameter of the inorganic particle and the organic particle means that both the inorganic particle and the organic particle are present as opposed to the presence of an inorganic particle or an organic particle.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Oxidized Barrier Thin Film from Plasma Grown Polysiloxane Coating over Austenitic Stainless Steel”, L. Guillou et al. (hereinafter “Guillou”) in view of Okazaki evidenced by U.S.2010/0025724, Bae et al. (hereinafter “Bae”) further in view of the article entitled “Nanoparticle Synthesis and Growth in a Continuous Plasma Reactor from Organosilicon Precursors”, Roth et al. Plasma Process. Polym., 9, 119-134, Wiley-VCH Verlag GmbH (2012) (hereinafter “Roth) and further in view of Ohnishi evidenced by U.S. 2013/0040102 Gleason et al (hereinafter “Gleason”) and evidenced by U.S. 5,087,286, Fukuda et al. (hereinafter “Fukuda”).     
Regarding Claims 5, 7 and 9, Guillou discloses in the entire document particularly in the abstract and at pages 4234-4238 and 4240 polysiloxane films {reading on coating film} were deposited on an AISI316L stainless steel sheet (See page 4234, left col. 2d ¶) {reading on metal sheet} by remote plasma assisted chemical vapour deposition from 1,1,3,3-tetramethyldisiloxane.  Thicknesses up to 5 μm were developed at a maximum growth rate of 400 nm min−1.  The organosilicon films were then treated by remote plasma assisted oxidation and thermal treatment under air.  The remote plasma assisted oxidation modified the surface composition of the coatings but left the bulk properties unchanged. The thermal treatment allowed a full mineralization of the coatings. Below 450 °C the mineralization was partial and oxygen could not reach the coating core.  This oxygen diffusion limitation was removed only for temperature of circa 600 °C. The final surface composition appeared to be SiO1.8 which might represent a structure close to amorphous silica.  After the most severe thermal treatment (600 °C), neither desquamation nor cracking of the deposit occurred. The final composite is a steel substrate covered by a coherent layer of silica glass material.  The steel underneath remained non-oxidized which testified of a strong diffusion barrier role vs. O2.  From §s 3.1- 3.2 of pg. 4237 the spectral characterization of fresh pTMDSO films under FT-IR and micro-Raman spectroscopy (Fig. 3) gave results similar to the ones traditionally observed for polysiloxane films.  The absence of a peak at 2145 cm−1 for Si–H bond of the monomer on the Raman spectrum indicates that a fully solid deposit is formed; there is no liquid condensate resulting from an incomplete polymerization of TMDSO.  On the FT-IR spectrum the double peak observed in the spectral range 1000–1200 cm−1 is characteristic of the Si–O–Si asymmetric stretching from a linear form of ((CH3)2SiO)x polymer.  A strongly cross-linked polymer would induce a shift of these peaks toward the 1200 cm−1 area.  Peak positions at 2950, 1400 And 1250 cm−1 correspond to multiple – CH3 stretching and deformation modes (symmetric and asymmetric).  On the basis of this spectroscopic evidence the film is likely to correspond to an amorphous polymeric material made of long linear tangled chains of polydimethylsiloxane {reading on silicone resin}.  The RPAO ageing of various 5 μm thick pTMDSO coatings over AISI316L samples showed that composition and structure of the modified materials underwent only minor modifications. As seen in Section 3.1., the oxygen content expressed with respect to the normalized Si component was estimated to 1.1 for fresh coatings. Thereafter, the O content increases quickly up to a value of 1.8±0.1 after 5 min of RPAO (remote plasma assisted oxidation). Then it remains insensitive to any further exposure.  As a consequence, an elemental composition deduced from XPS analysis can be expressed as SiCxO1.8 and plotted vs. exposure duration (Fig. 5A) for RPAO treated films.  The C content was shifted from circa 1.1 to 0.4 within the first 5 min. Then it remained quite steady and stabilized around a value of 0.3 for longer exposures {reading on cured silicone resin}.  This can be explained by the use of O2 as a carrier during RPECVD; the oxidation is therefore likely to start simultaneously to the coating process and the RPAO ageing can be seen as a finishing step only.  In absence of an in-depth analysis of the composition only temptative models can be proposed to qualitatively describe the evolution of the material from the estimated values of the surface composition.  By considering the XPS analysis depth (denoted by e), a dual homogeneous layer’s model or a single homogeneous layer can be proposed.  Given the formula SiCxO1.8 where x is 0.3 the formula of SiC0.3O1.8 (1) of the surface reads on the values of x and y for pending claim 5.  Formula 1 reads on the value of x because the ratio of oxygen atoms to carbon atoms is 1.8/.3= 6 which is greater than 0.8.  Also Formula 1 reads on the value of y because the Si-O is greater than the Si-C so the ratio y of Si inorganic is greater than Si organic by value of 1.8 oxygen for bonding with silicon to 0.3 for bonding with silicon or a value of 6 as greater than 0.6.  Applicants specification as filed explains at ¶ 0144 that  the Si2p spectrum is a spectrum observed in the vicinity of 101 to 106 eV when the C1s peak top in the X-ray electron spectroscopic spectrum is corrected to be 285 eV, and it includes both of a peak of the entire Si atoms, that is, a peak of organic Si atoms to which carbon is bonded (102.7 eV) and a peak of inorganic Si atoms to which oxygen is bonded (constituting siloxane bonds or silanol groups) (103.5 eV).  From formula 1 above the inorganic Si atoms is greater than the organic Si atoms so a peak at 103 eV to the Si2p peak at 102.7 eV for organic Si atoms has a ratio of a factor of 6 also reading on “y” of pending claim 5.  Also the atom % of Si from formula 1 is 1 Si to 0.3 C to 1.8 O for a total of Si, N, C, O and Ti atoms of 1+.3+1.8= 3.1, because N and Ti are not recited as being present in the pending claim their value is zero.  So the atom % of Si is 1/3.1 = 32.3% which is greater than 8 atom % as claimed in pending Claim 5.  Also the thickness of the film of up to 5 μm overlaps the range of pending claim 5 at 3 to 30 μm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
However Guillou does not expressly disclose that the steel sheet is zinc based plated steel sheet for Claim 9 or that inorganic particle or a polyester or acrylic resin is in the coating film.  
Okazaki, directed to films with an oxygen after treatment on metals as is Guillou, discloses in the abstract a hydrophilic film that has high adhesion to inorganic materials and is safer and excellent in transparency and also exhibits both very high hydrophilicity and abrasion resistance, and also provides a laminate including the hydrophilic film.  
The hydrophilic film is produced by applying a specific hydrophilic compound (c) having an acryloyl group and a potassium sulfonate group or the like to a surface of a layer formed from a mixture containing a silane compound (a) including one silicon atom, a mercapto group or the like, and at least one silicon-bonded group selected from the group consisting of an alkoxy group, a halogen group, and a hydroxy group, and a silane compound (b) including at least four silicon-bonded groups selected from the group consisting of an alkoxy group, a halogen group, and a hydroxy group and not including groups reactive with a carbon-carbon double bond, and allowing a reaction between at least a part of acryloyl groups contained in the hydrophilic compound (c) and at least a part of mercapto groups derived from the compound (a).  Okazaki divulges at ¶s 0029, 0155 and 0166 that the metal base material can be stainless steel, and the laminate can be obtained by forming the hydrophilic film on a base material.  
From ¶s 0034 and 0058-0060 the hydrophilic film forms a layer from a mixture of silanes, and the alkoxy group or the halogen atom binding to a silicon atom is easily hydrolyzed by moisture to be converted into a hydroxysilyl group.  The hydroxysilyl group causes a condensation reaction with, for example, another hydroxysilyl group, an alkoxysilyl group, or a hydroxy group (OH group) of the base material surface.  Therefore, the mixture including the compound having an alkoxy group, a halogen group, or a hydroxy group binding to a silicon atom forms a siloxane bond by hydrolysis and condensation reactions, {i.e. polysiloxane resin} as evidenced by Bae in the abstract that a resin composition is an organic oligosiloxane hybrid prepared by non-hydrolytic condensation of organoalkoxysilane with organosilanediol or non-hydrolytic condensation of a mixture containing organoalkoxysilane and metal alkoxide with organosilanediol.  The entire mixture is cross-linked to form a hardened material layer of which main component is silica.  
From ¶s 0124-0129 the hydrophilic film of the present invention is obtained by applying the hydrophilic compound (c) to the thus obtained hardened material layer and thereby to allow a group derived from the silane compound (a) to react with a group of the hydrophilic compound (c). A film formed by hardening the hydrophilic compound (c) alone tends to have insufficient hardness. Therefore, from the standpoint of increasing the hardness of a hydrophilic film, it is also important to sufficiently increase the hardness of the hardened material layer. In order to thus sufficiently increase the hardness of the hardened material layer, use of the silane compound (a) alone is insufficient, and it is necessary to use a silane mixture containing both the silane compound (a) and the silane compound (b).  In addition, in the hydrophilic film of the present invention, from the viewpoint of increasing the hydrophilicity, it is desirable that the hydrophilic compound (c) be in sufficient contact to the hardened material layer obtained from the silane mixture. Therefore, it is desired that the acryloyl group contained in the hydrophilic compound (c) sufficiently react with a mercapto group, an amino group, a (meth)acryloyl group, or a vinyl group derived from the silane compound (a) contained in the hardened material layer.  
From ¶s 0128-0129 the silane mixture for the hardened material layer for hardening the hydrophilic film may contain various types of fillers.  Examples of the fillers include wood powder, pulp, cotton chip, walnut shell flour, rice hull flour, {reading on organic particles}, asbestos, glass fiber, carbon fiber, mica, graphite, diatomaceous earth, white earth, silica, silica sol, nanosized silica, methylated silica, surface-modified silica, fumed silica, precipitated silica, anhydrous silicic acid, carbon black, calcium carbonate, magnesium carbonate, clay, talc, titanium oxide, cerium oxide, magnesium carbonate, quartz powder, aluminum fine powder, iron oxide, flint powder, and zinc powder {reading on inorganic particles}. These fillers may be used alone or in combination of two or more.   
From ¶s 0193- 0195 the laminate may be subjected to surface treatment, e.g., physical treatment such as corona treatment, flame treatment, plasma treatment, ozone treatment, low-temperature plasma treatment using oxygen gas, nitrogen gas, or the like, or glow discharge treatment, or chemical treatment such as oxidation treatment with an oxidant or the like or etching treatment with an acid, an alkali, or the like.  The laminate obtained by the present invention may be a film, a sheet, or a molded product. The laminate obtained is high in hydrophilicity and abrasion resistance and therefore can be suitably used as an anti-clouding material, a pollution-preventing (self-cleaning) material, an antistatic material, a quick-drying material, and so on.  Okazaki divulges at ¶s 0029 and 0155 that the metal base material can be stainless steel, and the laminate can be obtained by forming the hydrophilic film on a base material.  From ¶s 0155 and 0166 the base material is, for example, a metal such as iron, stainless steel, aluminum, nickel, zinc, gold, silver, or copper; a base material having a surface plated with a metal mentioned above {i.e. steel plated with zinc} as a sheet {reading on Claim 9}.      
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Guillou and Okazaki have silicon containing polymeric materials for the purpose of coating steel with an after-treatment with oxygen so that the silicon containing polymeric materials can be combined and the organosilane condensate resin of Okazaki with inorganic and/or organic particles can be combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation for coating stainless steel or its equivalent for such coating from Okazaki zinc plated steel for pending Claim 9.   
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel, as afore-described, where from Okazaki the organosilane condensate resin with inorganic and/or organic particles is combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation motivated to provide the film coating stainless steel or zinc plated steel with hydrophilicity to render obvious the coating metal of pending Claims 5, 7 and 9.  Furthermore the combination has a reasonable expectation of success because both the tetramethyldisiloxane film of Guillou and the resin organoalkoxysilane composition of Okazaki are known for coating steel sheet from Guillou and Okazaki and both films can be subjected to oxygen after-treatment.  Furthermore the combination of Okazaki with Guillou has a reasonable expectation of success because both involve polysiloxane films on steel sheet with an oxygen after treatment so that the silicon containing polymeric materials can be combined and the organosilane condensate resin of Okazaki can be combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation.     
However Guillou as modified does not expressly disclose the coating with TMDSO and inorganic particles like silica from plasma grown has inorganic particles and/or organic particles with an average particle diameter in the range of 4 to 80 or having polyester or acrylic resin or methyltrialkoxysilane or phenyltrialkoxysilane.
Mizutani is directed to as is Giullou as modified and the pending claims to a coating for metallic substrates like stainless steel and cold rolled steel as disclosed in the abstract, col. 8 lines 1-2, col. 47, lines 14-22, Col. 42, lines 14-20 and at its claims 31 and 42 a paint film embodying a new parameter representing the resistance to raindrop fouling and having very satisfactory fouling resistance, particularly resistance to raindrop fouling, even ultra-low foulability, as well as high water resistance, acid resistance, alkali resistance, and crack resistance; a coating composition capable of providing said paint film. The coating composition comprises (I) a tetramethoxysilane partial hydrolyzed condensate and at least one member selected from (A) a film-forming resin and (B) an inorganic binder containing alkoxysilyl as a reactive curing group and having a water dynamic reverse tension (Tr) of not less than 55 dyn/cm; and an antifouling paint film containing the coating composition is provided.  Also from Col. 42 lines 14-19 the coating composition also comprises (G) at least one aggregate selected from the group consisting of (gl) an inorganic aggregate having a size of 0.1 to 40 μm and (g2) a particulate organic polymer with a particle diameter of 0.01-30 μm.  From Col. 43, line 9 to Col. 44, line 2, when the size of the aggregate (gl) is less than 0.1 μm, the hardness and strength of the paint film are insufficient.  Conversely if the size is greater than 40 μm, the paint film will not be homogeneous so that the film characteristics and appearance will not be satisfactory.  In order to achieve a further improvement in hardness of the paint film, said primer preferably contains silica and at least one aggregate (G) selected from the class consisting of (gl) a granular inorganic aggregate having a particle diameter of 0.1-40 μm and a Mohs hardness of 5-8 and (g2) a particulate organic polymer (g2) having a particle diameter of 0.01-30 μm.  Given such as diameters of the inorganic and organic particles, these ranges overlap that of pending amended Claim 5 of 4 to 80 µm.  
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel, where from Okazaki the organosilane condensate resin with inorganic particles like silica and/or organic particles is combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation, as afore-described, where from Mizutani inorganic particles with a diameter of 0.1-40 μm and a Mohs hardness of 5-8 and a particulate organic polymer having a particle diameter of 0.01-30 μm added along with silica to a coating composition comprising (I) a tetramethoxysilane partial hydrolyzed condensate and at least one member selected from (A) a film-forming resin and (B) an inorganic binder containing alkoxysilyl as a reactive curing group similar to the organosilicon coating film of Guillou as modified are added to Guillou as modified already having the silica particles motivated to increase hardness of the coating film as for pending Claims 5, 7 and 9.  Furthermore the combination of Mizutani with Guillou as modified has a reasonable expectation of success to one skilled in the art because both Matzutani and Guillou have organosilicon films having silica particles for coatings on metal substrates like steel.  
However Guillou as modified does not expressly disclose the coating with TMDSO and inorganic particles from plasma grown or having polyester or acrylic resin or methyltrialkoxysilane or phenyltrialkoxysilane.  
Roth discloses in the abstract and at page 127, Fig. 10 and 3.4 on page 129 silica-like nanoparticles are produced from TMDSO, tetramethyldisiloxane, or three different organosilicon monomers of HMDSO, hexamethyldisiloxane, TEOS, tetraethyl orthosilicate, and TMOS, tetramethylorthosilicate, in a continuous non-equilibrium plasma reactor.  The nanoparticle synthesis was conducted as a function of the process pressure, plasma power, gas velocity, and gas composition (Ar:0 2 :monomer).  The morphology, mass nanoparticle production, and chemical composition of the plasma formation formed particles were determined.  An adapted particle growth model for a continuous plasma reactor is introduced which explains the influence of the different process parameters on particle evolution.  The morphology of the produced amorphous particles is similar to fumed silica, with primary particles in the size range of 10 nm building hard-agglomerates of several hundred nanometers during the synthesis.  From 3.3 and Figures 7-8 the particles derived from HMDSO incorporated generally more methyl groups compared to the particles originating from the TMDSO monomer, which is in good correlation with the monomer chemistry. The HMDSO  molecule contains 50% more methyl groups than the TMDSO molecule and since a full fragmentation of the monomer is very unlikely in the investigated system a  higher carbon content of the particles originating fromHMDSO can be expected. With higher plasma power the ion density and electron temperature increases and the monomer fragmentation is enhanced.  The nano particle production as a function of the applied plasma power is depicted in Figure 8.  In general a higher mass of particles was collected per time unit for disiloxanes compared to orthosilicates.  From 3.4 and Figure 10 the variation of the oxygen to monomer ratio (series B) and its impact on the nanoparticle production rate is shown in Figure 10, where a higher particle mass resulted for the disiloxanes like TMDSO with increasing oxygen contents.  From 3.6 for the influence of monomer flow rate higher monomer concentrations lead to an increased number of monomer radicals and ions. Hence, a higher particle formation rate could be expected.  From the conclusion section on page 133 a high nanoparticle production rate was favored by high process pressures, high monomer flow rates, and low residence times. The disiloxanes, with two silicon atoms in the monomer, yielded in a higher particle mass per molar flow rate than the orthosilicates, with only one silicon atom in the monomer molecule. The chemistry of the produced particles is mainly dependent on the composition and chemical structure of the monomer and the reaction pathways to the silica-like nanoparticles.  In general the chemistry of the monomer was well represented in the derived particles since no complete fragmentation of the monomer took place under the investigated discharge conditions.  As a consequence, particles derived from disiloxanes contained still some methyl groups, however the content of methyl groups in the nanoparticles produced from disiloxanes decreased with rising oxygen to monomer ratio, plasma power, and process pressure.   
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel, as afore-described, where the organosilane condensate resin with inorganic particles with a diameter of 0.1-40 μm and a Mohs hardness of 5-8 and a particulate organic polymer having a particle diameter of 0.01-30 μm is combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation, as afore-described, where from Roth the inorganic particle of silica is provided in a plasma reactor like that of Guillou with different conditions of for converting the TMDSO monomer rising oxygen to monomer ratio, plasma power, and process pressure motivated to provide the film coating with hardened hydrophilicity for coating stainless steel or zinc plated steel to render obvious the coating metal of pending Claims 5, 7 and 9.  Furthermore the combination of Roth with Guillou as modified has a reasonable expectation of success to one skilled in the art because both Roth and Guillou plasma treat tetramethyldisiloxane.       
However Guillou as modified does not expressly disclose the coating having polyester or acrylic resin or methyltrialkoxysilane or phenyltrialkoxysilane. 
Ohnishi, directed to a hydrophilic coating for metal like modified Guillou discloses in the abstract and claims and at Col. 1 last full ¶; ¶ bridging Cols 1-2, Col. 2, lines 20-54; Col. 5, lines 10-23, 38-51; Col. 6, lines 55-67 and Col. 11, line 20 to Col. 12, line 31 a top coating composition prepared by incorporating a specified organosilicate of formula, where R is same or different and is hydrogen atom or a monovalent hydrocarbon group having 1 to 10 carbon atoms, and/or its condensate into an organic coating composition, a film formed from said top coating composition being such that a surface of the film, which has been subjected to an acid treatment, shows a contact angle to water of 70º or less; and a film-forming process which comprises coating said top coating composition onto a substrate to form a film, {reading on binder in that the film has cohesiveness to from a film of the organic coating} followed by treating the surface of the film with an acid.  The substrate to coat the above top coating composition may broadly include inorganic substrates such as glass, slate, concrete and the like; metal substrates, for example, metals such as aluminium, steel, tin, copper, stainless steel and the like, such metals as to be obtained by plating zinc, tin, chromium, etc. onto a surface of steel, and such metals as to treat a surface of steel, etc. with chromic acid, phosphoric acid, etc.; plastic substrates.  From the abstract the resulting film obtained shows good weather resistance and good stain resistance.  Ohnishi divulges at Col. 2, lines 39-55 that the curable coating composition contains a hydroxyl group-containing resin as a base resin is preferred, because the coating composition is capable of forming a film showing good stain resistance during a long period of outdoor exposure time.  The hydroxyl group-containing resin may specifically include resins such as silicone resin, polyester resin and acrylic resin (for pending Claim 5) {reading on binders in that the film of these resins has cohesiveness in the form of a film of the organic coating}.  Fukuda evidences in the abstract that a binder can comprise a resin composition consisting of an acrylic and/or polyester resin, an amino resin, and a polyorganosiloxane.  Furthermore Ohnishi from Col. 8, line 52 to Col. 10, line 18 in addition to the above reactively curable coating composition, a solvent based organic coating composition may include non-crosslinkable coating composition and the water based coating composition may include conventionally used ones, for example, curable or non-curable ones, water-soluble, water dispersible or emulsifiable ones, and anionic, cationic or nonionic ones.  Specifically, the kind of the coating composition may include water based coating composition with polyester resin, silicone resin, acrylic resin based, liquid coating composition free of the organic solvent curable with actinic ray and powder coatings with examples of powder curable resins of acrylic, polyester resin, and silicone resin may include acrylic resin, polyester resin, silicone resin, fluorocarbon resin and modified resins thereof such as silicone-modified acrylic resin.  Preferably an acrylic curable resin composition is one containing, as the powdered curable resin, glycidyl group-containing acrylic resin containing, or hydroxyl group-containing acrylic resin and polyester curable resin composition contains carboxyl group-containing polyester resin.  Gleason evidences in the abstract and ¶s 0158-0160 an organic coating with a high degree of global planarization deposited by an iPECVD-based method of coating a substrate with an organic layer, such as iPECVD used to deposit poly-2-hydroxyethyl methacrylate (pHEMA) with results comparable with pHEMA deposited by iCVD: high functional group retention due to the low plasma power (20 W) involved and to the initiator chemistry, and the organic layer deposited by iPECVD involves a process similar to iCVD but which uses gentle plasma power to break down the initiator molecule, instead of a hot filament.  From the abstract of Ohnishi a top coating composition has a surface of the film, which has been subjected to an acid treatment to show a contact angle to water of 70° or less {i.e. hydrophilic (See Claim 7 of Ohnishi)}.  Additionally Ohnishi discloses at the paragraph bridging Cols 6-7 that the resin as including resin (C) containing silanol and/or hydrolyzable silyl group may preferably include homopolymers or copolymers with other polymerizable unsaturated monomer (i) of a silane monomer (k-1) having silanol group and/or hydrolyzable silyl group such as homopolymers or copolymers of a siloxane macromonomer (k-2), for example, a polysiloxane macromonomer disclosed in Japanese Patent Application Laid-Open No. 160879/90, having silanol group and/or hydrolyzable silyl group and a polymerizable unsaturated group and obtained by reacting the silane compound (k-1) with trialkoxy or trihydroxysilane compound such as methyltrimethoxysilane, phenyltrimethoxysilane {for Claim 7} and methyltrisilanol; diphenylsilane diol, and the like.  
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel with the film having the organosilane condensate resin, as afore-described, where from Ohnishi the film of α,ω-functional siloxane oligomers and fatty acid metal soaps and organo-silicone copolymer includes polyester or acrylic resins for pending Claim 5 and includes methyltrimethoxysilane or phenyltrimethoxysilane for pending Claim 7 for producing homopolymers or copolymers of a siloxane macromonomer for treatment by a combination of oxygen after-treatment with or without acid after-treatment motivated to have a hydrophilic film on the metal substrate for good weather resistance and stain resistance as for the coated metal of Claims 7.  Furthermore the combination of Ohnishi and Guillou as modified has a reasonable expectation of success because both Ohnishi and Guillou have siloxane or silicone polymers coating steel substrates and with Ohnishi the polyester and acrylic resins can accompany the siloxane or silicone polymers.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guillou in view of Okazaki evidenced by Bae further in view of Mizutani and further in view of Roth and further in view of Ohnishi evidenced by Gleason and evidenced by Fukuda and further in view of the article entitled “Hydrophobic Behavior of Insulators Coated with RTV Silicone Rubber” Seog-Hyeon Kim et al.  IEEE Transactions on Electrical Insulation Vol. 27 No. 3, June 1992 (hereinafter “Kim”).  
Regarding Claim 6 Guillou in view of Okazaki further in view of Mizutani and further in view of Roth and further in view of Ohnishi is applied as to Claim 5, however Guillou as modified does not expressly disclose the methylene iodide sliding angle of the surface of the coating film is 15 to 50º .    
Kim discloses in the abstract and Fig. 5 and the conclusion that Room temperature vulcanizing (RTV) silicone rubber coatings are applied to electrical insulators to improve their subsequent insulation strength, particularly under wet conditions.  Under prolonged wetting, the hydrophobicity of the coating is reduced temporarily and the insulator protection is lost.  After a dry period, a recovery of the hydrophobicity takes place.  To investigate this phenomenon, the surface was subjected to various wetting conditions with and without electrical stress.  Measurements of the contact and the sliding angles were used to determine the state of the surface.  Using water, the surface free energy of the RTV was calculated from the contact angle measurements as a function of time of exposing the surface to salt-fog.  The surface free energies due to London dispersion YSD , and hydrogen bonding YSH , forces on the surface of RTV coatings were calculated from the contact angle measurements using both water and methylene iodide.  In this study, deionized distilled water and methylene iodide (MI) were used.  For measuring the contact angle, the drop sizes used were very small at approximately 5.6 and 33 p1 and therefore the contact angle could be measured directly on the rods.  The sliding angle as was determined using a water drop of 33 p1 within approximately 20 s after placing the water drop. The contact angle was determined at four locations on two specimens in the region near the top electrode, at the center of the rod and near the bottom electrode. The inclined angle was changed at a rate of l"/s.  Fig. 5 shows the sliding angle as a function of time in the salt-fog as increased with time until saturation is reached at 150 h.  The increased surface tension due to the reorientation of the hydrophobic groups increases the sliding angle and therefore the surface may retain more water as channels or films as indeed observed after 20 h, where the value of the sliding angle with little more than 0 hour of treatment was at 50º.  The contact angle was also measured using methylene iodide (MI) in order to define the surface energy of YSH and YSD.  However, it is known that MI has a very small polarization and therefore the measured contact angle with MI was found to be insensitive to the change of polar radicals on the solid surface.  Figures 13(a) and (b) show the contact angle as a function of test time while the specimens were energized in the salt-fog chamber using 0 and 100 pph of ATH filled RTV, respectively. The Conditions: 250 µS/cm conductivity of water for fog, 0.5 kV/cm average electric stress.  Two specimens and four measurements at each location. (a) 0 pph and (b) 100 pph ATH filled RTV.  The data at 0 time refer to the virgin specimens.  It was observed that when using a water droplet to measure ΘC, the latter decreased rapidly near the top of the rods (Figure 13, curve A) while at the center of the rods (Figure 13, curve B) it decreased slowly as a function of the test time.  This is attributed to the strong dry band arcing activity which was observed to occur only near the top of the rods.  This implies that the discharges induce a rapid change in the chemical structure of the surface.  In Fig 13 (b) the A',B' : with MI has curve A’ approaching 50 º ΘC.  The significant changes on the surface of RTV after the energized salt-fog test are the decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing.  The increased oxygen is responsible for forming high hydrogen bonding forces between RTV and water. These forces are responsible for the rapid loss of hydrophobicity. Therefore, the increase of oxygen in PDMS molecules from crosslinking rapidly decrease the hydrophobicity during dry band arcing.  Because the instant specification is silent to unexpected results, the specific sliding angle with MI of pending claim 6 is not considered to confer patentability to the claims.  As the specific sliding angle with MI is (are) a variable(s) that can be modified, among others, by adjusting salt fog treatment to decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing the precise sliding angle with MI would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the salt fog treatment to decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing in Kim to obtain the desired sliding angle with MI (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the oxygen after-treated coating of modified Guillou and the salt treated silicone of Kim have the same purpose of reducing organic moieties like CH3 in silicone polymeric materials to provide hydrophilicity to the coating so that the salt-treated composition of Kim can be combined with the oxygen after-treated coating of modified Guillou.  
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel with the film having the organosilane condensate resin, as afore-described for Claim 5, where from Kim the coating includes salt fog treated silicone to decrease the CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing motivated to decrease the sliding angle with MI as for the coated metal of Claim 6.  The combination of Kim with Guillou as modified has a reasonable expectation of success to one skilled in the art because the oxygen after-treated coating of modified Guillou and the salt treated silicone of Kim have the same purpose of reducing organic moieties like CH3 in silicone polymeric materials to provide hydrophilicity to the coating.  
Response to Arguments
Applicant’s arguments filed 04/04/2022 have been fully considered but are moot in view of the new grounds of rejections against amended Claims 5-7 and 9.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787